Title: To James Madison from Thomas Jefferson, 23 September 1806
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Sep. 23. 06.

Yours by yesterday’s post has been recieved, & I now return you the letters of Yznardi, Wilkinson, Cathcart, Clinton, Toulman & Turreau. In the answer to the latter I think it would be better to lay more stress on the constitutional bar to our furnishing the money, because it could apply on an occasion of peace as well as war. I submit to you therefore the striking out the words ’It is not Etc within crotchets () in your draught & inserting but in indulging these dispositions the President is bound to stop at the limits prescribed by our constitution & laws to the authorities placed in his hands. One of these limits is that ’no money shall be drawn from the treasury but in consequence of appropriations made by law’; & no law having made any appropriation of money for any purpose similar to that expressed in your letter, it lies of course beyond his constitutional powers. This insuperable bar renders it unnecessary to enquire, whether the aid you request could be reconciled to’ Etc but both as to the matter & form of this alteration, you will decide. I do not think the loan of our navy yard any more contrary to neutrality than that of our ports. It is merely admitting a ship to a proper station in our waters, but this may be a subject of future consultation. I send for your perusal two letters from Yznardi, and an anonymous one. The postmark on this last was Philadelphia, & you will be at no loss to conjecture it’s Spanish source.
I still count on being with you on the 1st. of Oct. & certainly feel no dispositions to be punctilious in the case you allude to. Doctr. Thornton & his family are here, & will be with you the first fair day. I salute you with affection & respect.

Th: Jefferson


P. S.  The death of judge Patterson requires the nomination of a successor.

